ACCEPTED
                                                                                         01-14-00054-CR
                                                                              FIRST COURT OF APPEALS
                             PD-1262-15                                                HOUSTON, TEXAS
                                                                                   9/24/2015 3:09:00 PM
                                                                                  CHRISTOPHER PRINE
                                                                                             CLERK


                         APPEAL NO. 01-14-00054-CR
                   IN THE COURT OF APPEALS FOR THE
                   FIRST JUDICIAL DISTRICT OF TEXAS                received in
                              wrYTTQTrrw tpyaq                 1st court of appeals
                              HOUSION, 1EXAS                      HOUSTON, TEXAS
                                                               9/24/2015 3:09:00 PM—
                                                               CHRISTOPHER A. PRINE
ALPHONSON MALONE                              §    APPELLANT          Clerk
                                              §
VS.                                           §
                                              §
THE STATE OF TEXAS                            §    APPELLEE



         APPEAL FROM COUNTY CRIMINAL COURT AT LAW # 8
                        OF HARRIS COUNTY, TEXAS
                          TRIAL COURT NO. 1899612



           MOTION FOR EXTENSION OF TIME TO FILE
       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      NOW COMES, ALPHONSON MALONE, Appellant, and files this Motion

for Extension of Time to File Appellant's PetitionFor Discretionary Review, pursuant

to Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure. In support of this

Motion, Appellant would show the following:

                                         I.


      The First Court of Appeals issued its Published Opinion in this case on April

23, 2015. Appellant's timely filed motion for rehearing was denied on August 18,
2015. Appellant's Petition for Discretionary Review was due to be filed by September

18,2015. This is Appellant's first request for an extension of time. Appellant requests

an extension of forty-five (45) days to file the petition.

                                            n.


       Pursuant to rule 68.2(c) ofthe Texas Rules ofAppellate Procedure, the Court of

Appeals may extend the time to file a petition for discretionary review if a party files

a motion complying with Rule 10.5(b) no laterthan 15 days afterthe last day for filing

the petition.

                                            III.


       In the pastthirty(30) days, counsel has been engaged in the following matters,

which preclude completion of Appellant's Petition for Discretionary Review:

1.     On August 19, 2015, Counsel for Appellant appeared for a Pre-Trial

Conference/Pre-Trial Diversion Submission in the case styled State ofTexasv. Jason

Schilling; Cause No's. 1459666 and 1459667, pending in the 351st District Court

Harris County, Texas.

2.     Counsel for Appellant was on family leave from August 24 through August

31,2015.

3.     On September 4, 2015, Counsel for Appellant prepared and filed Objections

to Pre-Sentencing Report in case styled United States ofAmerica vs. David Garcia;
Cause No. 4:13-cr-00628, pending in the United States District Court for the

Southern District of Texas.


4.    On September 8, 2015, Counsel for Appellant travelled to Williamson

County, Texas for a Probation Revocation Hearing in the case styled State of Texas

vs. Kristine Noffsinger; Cause No. 13-0783-K277, pending inthe 368th District Court

Williamson County, Texas.

5.    On September 10,2015, Counsel for Appellant travelled to Freestone County,

Texas for a Pre-Trial Conference in the case styled State of Texas vs. Kristine

Noffsinger; Cause No. 14-112-CR, pending in the 87th District Court Freestone

County, Texas.

6.    On September 18, 2015, Counsel for Appellant prepared for and was set for a

Motion to Suppress in the case styledState of Texas v. Manuel Ochoa; Cause No's.

1396477 and 1396478, pending in the 178th Criminal District Court Harris County,

Texas.


                                        IV.


      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant's Petition for

Discretionary Review. Appellant moves this Court for an order granting anextension

of forty-five (45) days, or until November 6, 2015 for Appellant to submit the
Petition for Discretionary Review in this case.

                                      PRAYER


      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court for

an order granting an extension of forty-five (45) days, for Appellant to submit the

Petition for Discretionary Review in this case.


                                       Respectfully submitted,
                                                            Digitally signed by Gary
                                          c^^L2^-k-i^p Tabakman
                                                            Date: 2015.09.24 15:05:07
                                                               •05'00'


                                BY:    GARY TABAKMAN
                                       Attorney for Appellant
                                       712 Main St. Ste 2400
                                       Houston, TX 77002
                                       (713)228-8500
                                       (713) 228-0034 (Fax)
                                       State Bar No. 24076065
                                       Garv@BSDLawfirm.com



                      CERTIFICATE OF COMPLIANCE

    Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 387 words.
                                                                         Digitally signed by Gary
                                                    -5^Tj ^.yz—"*        Jabakman
                                                          ""      ""^ .Date: 2015.09.24 15:05:19
                                                                         -05'0'0'

                                                  GARY TABAKMAN
                          CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Briefwas served via e-mail delivery through

eFile.TXCourts.gov to the Assistant District Attorney, Harris County District Attorney's

Office, on September 24, 2015.

                                                      /S/ Gary Tabakman
                                                      GARY TABAKMAN
                                 NO. 01-14-00054-CR


ALPHONSON MALONE,                                     IN THE COURT OF APPEALS
           Appellant
VS.                                                   IN HOUSTON, TEXAS

THE STATE OF TEXAS,                                   1st JUDICIAL DISTRICT
            Appellee

                                          ORDER


        It is the order of this Court that the foregoing Motion for Extension of Time to

File Appellant'sPetition for Discretionary Review is GRANTED, andthe deadline for'

filing Appellant's Petition for Discretionary Review is extended to                    ,

2015.


        SIGNED this the          day of                    ,2015.




                                          JUDGE PRESIDING